COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Eileen Dolgener v. Steven Dolgener

Appellate case number:      01-17-00490-CV

Trial court case number:    2008-49730

Trial court:                246th District Court of Harris County

       Appellant, Eileen Dolgener, has filed a notice of appeal of the trial court’s June 2,
2017 order in a suit to modify the parent-child relationship. On October 23, 2018, we
abated the appeal pending resolution of modification proceedings in the trial court. See
Blank v. Nuszen, No. 01-13-01061-CV, 2015 WL 4747022, at *3 (Tex. App.—Houston
[1st Dist.] Aug. 11, 2015, no pet.) (mem. op.) (holding appeal of modification order
became moot when trial court rendered order in subsequent modification proceeding).
We directed the parties to file a motion to reinstate and dismiss or proceed with the
appeal, or a report advising the Court of the status of the trial court proceedings no later
than December 27, 2018. The parties have not responded as directed.
       Accordingly, the parties shall file, no later than 30 days from the date of this
order, a motion to reinstate and dismiss or otherwise dispose of the appeal, a motion to
reinstate and proceed with the appeal, or a report advising the Court of the status of the
proceedings. If the parties do not respond as directed, the case may be reinstated on
the Court’s active docket and the appeal may proceed under the applicable Texas
Rules of Appellate Procedure.
      The appeal remains abated, treated as a closed case, and removed from this
Court’s active docket.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually       Acting for the Court

Date: ___January 24, 2019___